THIS LETTER IS IN RESPONSE TO YOUR RECENT LETTER REQUESTING AN OFFICIAL ATTORNEY GENERAL OPINION REGARDING WHETHER YOU, AS A MERIT SYSTEM EMPLOYEE OF THE DEPARTMENT OF LIBRARIES, MAY RECEIVE COMPENSATION AS AN INSTRUCTOR FOR A COURSE IN THE SCHOOL OF LIBRARY AND INFORMATION STUDIES AT THE UNIVERSITY OF OKLAHOMA. ENCLOSED PLEASE FIND A COPY OF A.G. OPIN. NO. 80-213 WHICH, I BELIEVE, ANSWERS YOUR QUESTION, HOLDING THAT STATE EMPLOYEES OF ONE AGENCY MAY NOT ENTER INTO A CONTRACT WITH ANOTHER STATE AGENCY. WHILE THE PARTICULAR OPINION DEALS WITH CONSULTANT SERVICES, THERE IS NO REASON TO DISTINGUISH BETWEEN CONSULTANT SERVICES AND THE TYPES OF SERVICES YOU WISH TO PERFORM. BECAUSE A.G. OPIN. NO. 80-213 APPEARS TO ANSWER YOUR QUESTION, IT DOES NOT APPEAR NECESSARY TO ISSUE AN OFFICIAL OPINION AT THIS TIME.  IF YOU HAVE ANY QUESTIONS IN THIS REGARD, PLEASE FEEL FREE TO CONTACT ME.  (STATE EMPLOYEE, DUAL OFFICE, MOONLIGHTING, CONFLICT OF INTEREST) (SUSAN BRIMER LOVING)